
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1263
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 12, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend the Servicemembers Civil Relief
		  Act to provide surviving spouses with certain protections relating to mortgages
		  and mortgage foreclosures, and for other purposes.
	
	
		1.Expansion of protections
			 relating to mortgages and mortgage foreclosures for surviving spouses
			(a)Protection for
			 Surviving SpouseSection 303 of the Servicemembers Civil Relief
			 Act (50 U.S.C. App. 533) is
			 amended by adding at the end the following new subsection:
				
					(e)Protection for
				Surviving SpouseDuring the five-year period beginning on the
				date of the enactment of this subsection, with respect to a servicemember who
				dies while in military service and whose death is service-connected, this
				section shall apply to the surviving spouse of the servicemember if such spouse
				is the successor in interest to property covered under subsection
				(a).
					.
			(b)Effective
			 dateSubsection (e) of section 303 of such Act, as added by
			 subsection (a), shall apply to a surviving spouse of a servicemember whose
			 death is on or after the date of the enactment of this Act.
			2.Requirements for
			 lending institutions that are creditors for obligations and liabilities covered
			 by the Servicemembers Civil Relief ActSection 207 of the Servicemembers Civil
			 Relief Act is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Lending
				institution requirements
						(1)Compliance
				officersEach lending institution subject to the requirements of
				this section shall designate an employee of the institution as a compliance
				officer who is responsible for ensuring the institution’s compliance with this
				section and for distributing information to servicemembers whose obligations
				and liabilities are covered by this section.
						(2)Toll-free
				telephone numberDuring any fiscal year, a lending institution
				subject to the requirements of this section that had annual assets for the
				preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free
				telephone number and shall make such telephone number available on the primary
				Internet Web site of the
				institution.
						.
			3.Extension of
			 period of protections for servicemembers against mortgage foreclosures
			(a)Extended period
			 of protections
				(1)Stay of
			 proceedings and period of adjustment of obligations relating to real or
			 personal propertySection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is
			 amended by striking within 9 months and inserting within
			 12 months.
				(2)Period of relief
			 from sale, foreclosure, or seizureSection 303(c) of such Act
			 (50
			 U.S.C. App. 533(c)) is amended by striking within 9
			 months and inserting within 12 months.
				(3)SunsetThe amendments made by paragraphs (1) and
			 (2) shall expire on December 31, 2017. Effective January 1, 2018, the
			 provisions of subsections (b) and (c) of section 303 of the Servicemembers
			 Civil Relief Act, as in effect on the day before the date of the enactment of
			 the Housing and Economic Recovery Act of 2008 (Public Law
			 110–289), are hereby revived.
				(b)Repeal of
			 superceded provisionSubsection (c) of section 2203 of the
			 Housing and Economic Recovery Act of 2008 (Public Law
			 110–289; 50 U.S.C. App. 533 note) is amended to read as
			 follows:
				
					(c)Effective
				dateThe amendments made by subsection (a) shall take effect on
				the date of the enactment of this
				Act.
					.
			
	
		
			Passed the House of
			 Representatives October 11, 2011.
			Karen L. Haas,
			Clerk.
		
	
